20DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 and new claims 14-18 in the reply filed on 08/19/2022 is acknowledged.  The traversal is on the ground(s) that the claims were presented together and that undue diverse searching should not be required.  This is not found persuasive because as explained in the restriction requirement mailed 06/24/2022, the inventions are distinct and a search burden exists because the inventions have a separate classification and status in the art and require search terms which are not coextensive. Applicant’s broad assertion that undue diverse searching should not be required is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/19/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “the plurality of radial ranges” in line 7. There is insufficient antecedent basis for this term in the claim. It is noted that there is antecedent basis for “the plurality of ranges”. Additionally, the claim repeatedly refers to “the plurality of ranges “ (see line 6-7, and line 10). Use of “the plurality of radial ranges” is unclear because it is unclear if this is an attempt to refer to the same plurality of ranges as the other references or if applicant is attempting to distinguish a second plurality of ranges. For purpose of examination on the merits and consistent with the instant specification, the claims is being examined as inclusive of “the plurality of radial ranges” is reference to “the plurality of ranges” which has antecedent basis in lines 1-2 of the claim and is consistent with the other uses of “the plurality of ranges”. Applicant is kindly requested to amend the claim to clarify this limitation.
Regarding claim 2, the claim recites “the conditions that a number of rotations of the substrate…” in line 8 of the claim. There is insufficient antecedent basis for “the conditions” because the only prior reference to conditions in the claim is in line 4 referring to “conditions that a tangential speed of the substrate…”. The reference in line 8 is clearly not to the same conditions in line 4. For purpose of examination on the merits and consistent with the instant specification, the claim is being examined inclusive of defining an additional condition  regarding a number of rotations of the substrate. Applicant is kindly requested to amend the claim to clarify this limitation such as by removing “the” prior to “conditions”.
Claim 2 is further unclear because the final paragraph in lines 8-10 is separated from the prior paragraph which further defines the controller controlling the rotation driver and the polishing brush mover. It is unclear if this final limitation is referring to an additional condition the controllers is controlling the rotation driver and polishing brush mover to satisfy or if the limitation is directed to an intended use or manner of operation of the apparatus that is separate from the controller. For purpose of examination on the merits and consistent with the instant specification, the claim is being examined inclusive of defining an additional condition satisfied by the controller control of the rotation driver and polishing brush mover. Applicant is kindly requested to amend the claim to clarify this limitation such as by incorporating the lines 8-10 into the paragraph prior  while adding “and” to line 2 of the claim and by removal of “the” prior to conditions in line 8 so that the claim paragraph beginning at line 3 reads “ so as to satisfy conditions that a tangential speed of the substrate… and conditions that a number of rotations of the substrate….” (Note “to satisfy” may also be added prior to the second use of conditions if applicant wishes.)
Regarding claim 3, the claim is unclear if “the moving speed of the polishing brush in the radial direction” is also referring to “during the movement of the center of the polishing brush in each of the plurality of ranges” or if it is referring to during the entire movement of the polishing brush. For purpose of examination on the merits and consistent with the instant specification, the claim is being examined inclusive of referring to during the movement of the center of the polishing brush in each of the plurality of ranges. It is noted that an interpretation that the moving speed of the brush in the radial direction is constant for the full movement of the polishing brush would be inconsistent with the claim language of claim 1 from which claim 3 depends. Applicant is kindly requested to amend the claim to clarify this limitation such as by amending the claim to recite “such that during the movement of the center of the polishing brush in each of the plurality of ranges, the rotation speed of the substrate and the moving speed of the polishing brush in the radial direction are constant”. Applicant may also wish to clarify that the control is being operated in the stepwise manner.
Regarding claim 14, the claim recites “the conditions that a number of rotations of the substrate…” in line 23 of the claim. There is insufficient antecedent basis for “the conditions” because the only prior reference to conditions in the claim is in line 15 referring to “conditions that a rotation speed of the substrate…”. The reference in line 23 is clearly not to the same conditions in line 15. For purpose of examination on the merits and consistent with the instant specification, the claim is being examined inclusive of defining an additional condition  regarding a number of rotations of the substrate. Applicant is kindly requested to amend the claim to clarify this limitation such as by removing “the” prior to “conditions”. The claim is further unclear because the final paragraph in lines 23-25 is separated from the prior paragraph which defines the controller controlling the rotation driver and the polishing brush mover. It is unclear if this final limitation is referring to an additional condition the controllers is controlling the rotation driver and polishing brush mover to satisfy or if the limitation is directed to an intended use or manner of operation of the apparatus that is separate from the controller. For purpose of examination on the merits and consistent with the instant specification, the claim is being examined inclusive of defining an additional condition satisfied by the controller control of the rotation driver and polishing brush mover. Applicant is kindly requested to amend the claim to clarify this limitation such as by incorporating the lines 23-25 into the paragraph prior in a grammatically consistent manner to the listed conditions in the prior paragraph while adding “and” to line 13 of the claim, adding “conditions that” and deleting “and” before “a tangential speed” in lines 18-19,  and by removal of “the” prior to conditions in line 23 so that the claim paragraph beginning at line 14 includes “ so as to satisfy conditions that a rotation speed… brush increases,  conditions that a tangential speed of the substrate… of the plurality of ranges, and conditions that a number of rotations of the substrate….” (Note “to satisfy” may also be added prior to the use of conditions if applicant wishes.)
Regarding claim 15, the claim is unclear if “the moving speed of the polishing brush in the radial direction” is also referring to “during the movement of the center of the polishing brush in each of the plurality of ranges” or if it is referring to during the entire movement of the polishing brush. For purpose of examination on the merits and consistent with the instant specification, the claim is being examined inclusive of referring to during the movement of the center of the polishing brush in each of the plurality of ranges. It is noted that an interpretation that the moving speed of the brush in the radial direction is constant for the full movement of the polishing brush would be inconsistent with the claim language of claim 14 from which claim 15 depends. Applicant is kindly requested to amend the claim to clarify this limitation such as by amending the claim to recite “such that during the movement of the center of the polishing brush in each of the plurality of ranges, the rotation speed of the substrate and the moving speed of the polishing brush in the radial direction are constant”. Applicant may also wish to clarify that the control is being operated in the stepwise manner.
The remaining claims are included for their dependency from a claim discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2013-098380 of Yarimitsu et al., hereinafter Yarimitsu, (citing machine translation provided herewith).
Regarding claim 1, Yarimitsu teaches substrate processing apparatus [0004] comprising: a substrate holder (19 Fig 2-3) configured to hold a substrate in a horizontal direction [0016-0018]; a rotation driver configured to rotate the substrate holder so as to rotate the substrate held by the substrate holder around a vertical axis (Fig 2-3 and [0016-0018]); a polishing brush (32A Fig 3, note cleaning brush is a type of polishing brush) configured to polish a target surface of the substrate to be polished [0020-0026] (note cleaning including removal of debris as disclosed is a type of polishing); a polishing brush mover configured to move the polishing brush in a horizontal direction while pressing the polishing brush against the substrate [0020-0026] that is rotating while being held by the substrate holder (Fig 2-3 and [0020-0026]); and a controller (50 Fig 1-2 and [0028]) configured to control an operation of the substrate processing apparatus [0028] including the substrate holder, the rotation driver, and the polishing brush mover [0028], wherein the controller controls the rotation driver and the polishing brush mover such that a rotation speed of the substrate decreases either stepwise or continuously [0044] and a moving speed of the polishing brush in a radial direction of the substrate decreases either stepwise or continuously as a distance from a center of rotation of the substrate measured in the radial direction of the substrate to a center of the polishing brush increases [0038] [0044].
Regarding claim 5, Yarimitsu teaches the controller moves the polishing brush from a radially inner side to a radially outer side of the substrate when the polishing brush is in contact with the substrate [0044].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarimitsu in view of WO 2004/062850 of Golzarian et al., hereinafter Golzarian.
Regarding claim 2, Yarimitsu remains as applied to claim 1 above. Yarimitsu teaches continuous control of the movement speed and rotation speed and fails to teach dividing the substrate into a plurality of zones such that a tangential speed of the substrate at a position of the substrate facing a radially outermost portion of a polishing surface of the polishing brush when the center of the polishing brush is positioned at a radially outermost position of each of the plurality of ranges is equal in each of the plurality of ranges and the conditions that a number of rotations of the substrate during a movement of the center of the polishing brush between positions of the radially outermost side and a radially innermost side of each of the plurality of ranges is equal in each of the plurality of ranges. Initially it is noted that Yarimitsu consistently teaches the control is performed to ensure a contact time and frictional force are kept constant during the processing [0055]. Therefor it would have been obvious to ensure that for zones of the substrate in the processing of Yarimitsu, conditions were kept constant to ensure equal exposure time to the brush and equal processing. Additionally, in the same field of endeavor of polishing apparatuses (abstract), Golzarian teaches that control of the apparatus including the rotational speed and pad movement (Fig 1-2 and [0036]) includes radially defined zones (25-27 Fig 1-2 and [0036]) and that processing is adjusted to ensure normalized polishing across the substrate [0038] and to correct for tangential velocity differences at each zone [0043] to ensure uniform processing [0043]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yarimitsu to include the teaching of Golzarian involving control based on radially defined zones because Golzarian demonstrates this control as a way to provide uniform processing. It further would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have the controller of the combination control for uniform tangential speed at each zone because Golzarian demonstrates control with consideration of this variable [0043] and Yarimitsu has emphasized uniform processing including frictional forces and contact time [0055]. Regarding the number of rotations for each zone being equal, this is a result of the change in the rotation speed as taught by Yarimitsu and Yarimitsu has taught uniform contact time between the brush and substrate which would render obvious uniform number of rotations.
Regarding claim 3, the combination remains as applied to claim 2 above. Golzarian has taught uniform treatment for the radial zones [0043]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the control of Yarimitsu to include constant rotation speed and brush movement speed within a zone because Golzarian has demonstrated the zone control is an alternative way to achieve uniform treatment of the surface [0043].
Regarding claim 4, the combination remains as applied to claim 2 above. Golzarian has taught the zones are equal to the length of the pad (Fig 1). In the combination, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yarimitsu and the combination to include the zones are the width of the diameter of the pad (note Yarimitsu teaches a circular pad) because Golzarian has demonstrated defining the zones by the radial contact width of the pad (Fig 1).
Regarding claim 6, Yarimitsu fails to teach a plurality of polishing brushes. Initially it is noted that this represents a mere duplication of parts of the polishing brush of Yarimitsu. Additionally, Golzarian teaches a plurality of brushes (Fig 9) as an alternative to a single brush (Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yarimitsu to include a plurality of brushes because Golzarian teaches this is a functional alternative to a single brush. Regarding the control, Golzarian teaches independent control of the brush movements (47a-c Fig 9 and [0046]) and teaches polishing the inner region with 1 brush (20c Fig 9) and the peripheral region with at least two brushes (20a-b Fig 9). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yarimitsu to include the control of the polishing using two brushes at the peripheral portion because Golzarian teaches this polishing configuration allows for control of the polishing to provide uniform treatment as an obvious alternative to a single pad (Fig 1 and 9 and [0046-0048]). Note Golzarian teaches the three pads may be movable to each zone and may be arranged to have more than one pad in a zone [0048].
Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yarimitsu in view of Golzarian and JP 2013-179252 of Kurusu, hereinafter Kurusu (citing machine translation provided herewith).
Regarding claim 14, Yarimitsu remains as applied to the analogous limitations of claim 1 above and Yarimitsu in view of Golzarian remains as applied to the analogous limitations of claim 2 above. Yarimitsu fails to teach the polishing brush includes a surface carrying abrasive particles. In the same field of endeavor of apparatuses including a polishing brush [0001], Kurusu teaches the polishing brush includes a polishing surface carrying abrasive particles [0037]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the brush of Yarimitsu to include the abrasive particles because Kurusu demonstrates this as a functional alternative brush for the purpose of buffing [0037] and cleaning [0022]. 
Regarding claim 15, the combination remains as applied to claim 14 above. Golzarian has taught uniform treatment for the radial zones [0043]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the control of Yarimitsu to include constant rotation speed and brush movement speed within a zone because Golzarian has demonstrated the zone control is an alternative way to achieve uniform treatment of the surface [0043].
Regarding claim 16, the combination remains as applied to claim 14 above. Golzarian has taught the zones are equal to the length of the pad (Fig 1). In the combination, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yarimitsu and the combination to include the zones are the width of the diameter of the pad (note Yarimitsu teaches a circular pad and Kurusu demonstrates a circular pad in Fig 5-7) because Golzarian has demonstrated defining the zones by the radial contact width of the pad (Fig 1).
Regarding claim 17, Yarimitsu teaches the controller moves the polishing brush from a radially inner side to a radially outer side of the substrate when the polishing brush is in contact with the substrate [0044].
Regarding claim 18, Yarimitsu fails to teach a plurality of polishing brushes. Initially it is noted that this represents a mere duplication of parts of the polishing brush of Yarimitsu. Additionally, Golzarian teaches a plurality of brushes (Fig 9) as an alternative to a single brush (Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yarimitsu to include a plurality of brushes because Golzarian teaches this is a functional alternative to a single brush. Regarding the control, Golzarian teaches independent control of the brush movements (47a-c Fig 9 and [0046]) and teaches polishing the inner region with 1 brush (20c Fig 9) and the peripheral region with at least two brushes (20a-b Fig 9). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Yarimitsu to include the control of the polishing using two brushes at the peripheral portion because Golzarian teaches this polishing configuration allows for control of the polishing to provide uniform treatment as an obvious alternative to a single pad (Fig 1 and 9 and [0046-0048]). Note Golzarian teaches the three pads may be movable to each zone and may be arranged to have more than one pad in a zone [0048].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2003-347264 teaches processing with two polishing brushes (Fig 4). US 2003/0032372 teaches a polishing apparatus with a linear sweep of the polishing pad (Fig 1). US 2014/0150815 teaches a polishing brush with abrasives (Fig 1A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716  

/KEATH T CHEN/Primary Examiner, Art Unit 1716